
	

114 HR 5587 : Strengthening Career and Technical Education for the 21st Century Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		H. R. 5587
		IN THE SENATE OF THE UNITED STATES
		September 14, 2016ReceivedAN ACT
		To reauthorize the Carl D. Perkins Career and Technical Education Act of 2006.
	
	
 1.Short titleThis Act may be cited as the Strengthening Career and Technical Education for the 21st Century Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				Sec. 4. Effective date.
				Sec. 5. Table of contents of the Carl D. Perkins Career and Technical Education Act of 2006.
				Sec. 6. Purpose.
				Sec. 7. Definitions.
				Sec. 8. Transition provisions.
				Sec. 9. Prohibitions.
				Sec. 10. Authorization of appropriations.
				Title I—Career and technical education assistance to the States
				Part A—Allotment and Allocation
				Sec. 110. Reservations and State allotment.
				Sec. 111. Within State allocation.
				Sec. 112. Accountability.
				Sec. 113. National activities.
				Sec. 114. Assistance for the outlying areas.
				Sec. 115. Tribally controlled postsecondary career and technical institutions.
				Sec. 116. Occupational and employment information.
				Part B—State provisions
				Sec. 121. State plan.
				Sec. 122. Improvement plans.
				Sec. 123. State leadership activities.
				Part C—Local provisions
				Sec. 131. Local application for career and technical education programs.
				Sec. 132. Local uses of funds.
				Title II—General provisions
				Sec. 201. Federal and State administrative provisions.
				Title III—Amendments to the Wagner-Peyser Act
				Sec. 301. State responsibilities.
			
 3.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
 4.Effective dateThis Act and the amendments made by this Act shall take effect beginning on July 1, 2017. 5.Table of contents of the Carl D. Perkins Career and Technical Education Act of 2006Section 1(b) is amended to read as follows:
			
 (b)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title; table of contents. Sec. 2. Purpose. Sec. 3. Definitions. Sec. 4. Transition provisions. Sec. 5. Privacy. Sec. 6. Limitation. Sec. 7. Special rule. Sec. 8. Prohibitions. Sec. 9. Authorization of appropriations. TITLE I—CAREER AND TECHNICAL EDUCATION ASSISTANCE TO THE STATES Part A—Allotment and Allocation Sec. 111. Reservations and State allotment. Sec. 112. Within State allocation. Sec. 113. Accountability. Sec. 114. National activities. Sec. 115. Assistance for the outlying areas. Sec. 116. Native American programs. Sec. 117. Tribally controlled postsecondary career and technical institutions. Part B—State Provisions Sec. 121. State administration. Sec. 122. State plan. Sec. 123. Improvement plans. Sec. 124. State leadership activities. Part C—Local Provisions Sec. 131. Distribution of funds to secondary education programs. Sec. 132. Distribution of funds for postsecondary education programs. Sec. 133. Special rules for career and technical education. Sec. 134. Local application for career and technical education programs. Sec. 135. Local uses of funds. TITLE II—GENERAL PROVISIONS Part A—Federal Administrative Provisions Sec. 211. Fiscal requirements. Sec. 212. Authority to make payments. Sec. 213. Construction. Sec. 214. Voluntary selection and participation. Sec. 215. Limitation for certain students. Sec. 216. Federal laws guaranteeing civil rights. Sec. 217. Participation of private school personnel and children. Sec. 218. Limitation on Federal regulations. Sec. 219. Study on programs of study aligned to high-skill, high-wage occupations. Part B—State Administrative Provisions Sec. 221. Joint funding. Sec. 222. Prohibition on use of funds to induce out-of-State relocation of businesses. Sec. 223. State administrative costs. Sec. 224. Student assistance and other Federal programs.. 6.PurposeSection 2 (20 U.S.C. 2301) is amended—
 (1)in the matter preceding paragraph (1)— (A)by striking academic and career and technical skills and inserting academic knowledge and technical and employability skills; and
 (B)by inserting and programs of study after technical education programs; (2)in paragraph (3), by striking , including tech prep education; and
 (3)in paragraph (4), by inserting and programs of study after technical education programs. 7.DefinitionsSection 3 (20 U.S.C. 2302) is amended—
 (1)by striking paragraphs (16), (23), (24), (25), (26), and (32); (2)by redesignating paragraphs (8), (9), (10), (11), (12), (13), (14), (15), (17), (18), (19), (20), (21), (22), (27), (28), (29), (30), (31), (33), and (34) as paragraphs (9), (10), (13), (16), (17), (19), (20), (23), (25), (27), (28), (30), (32), (35), (39), (40), (41), (44), (45), (46), and (47), respectively;
 (3)in paragraph (3)— (A)in subparagraph (B), by striking 5 different occupational fields to individuals and inserting three different fields, especially in in-demand industry sectors or occupations, that are available to all students; and
 (B)in subparagraph (D), by striking not fewer than 5 different occupational fields and inserting not fewer than three different occupational fields; (4)in paragraph (5)—
 (A)in subparagraph (A)— (i)in clause (i)—
 (I)by striking coherent and rigorous content aligned with challenging academic standards and inserting content at the secondary level aligned with the challenging State academic standards adopted by a State under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)), and at the postsecondary level with the rigorous academic content,;
 (II)by striking and skills and inserting and skills,; and (III)by inserting , including in in-demand industry sectors or occupations before the semicolon at the end;
 (ii)in clause (ii), by striking , an industry-recognized credential, a certificate, or an associate degree and inserting or a recognized postsecondary credential, which may include an industry-recognized credential; and (iii)in clause (iii), by striking and at the end;
 (B)in subparagraph (B)— (i)by inserting , work-based, or other after competency-based;
 (ii)by striking contributes to the and inserting supports the development of; (iii)by striking the period at the end and inserting a semicolon; and
 (iv)by striking general; and (C)by adding at the end the following:
					
 (C)to the extent practicable, coordinate between secondary and postsecondary education programs, which may include early college programs with articulation agreements, dual or concurrent enrollment program opportunities, or programs of study; and
 (D)may include career exploration at the high school level or as early as the middle grades (as such term is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).;
 (5)in paragraph (7)— (A)in subparagraph (A), by striking (and parents, as appropriate) and inserting (and, as appropriate, parents and out-of-school youth); and
 (B)in subparagraph (B), by striking financial aid, and all that follows through the period at the end and inserting financial aid, job training, secondary and postsecondary options (including baccalaureate degree programs), dual or concurrent enrollment programs, work-based learning opportunities, and support services.;
 (6)by inserting after paragraph (7) the following:  (8)Career pathwaysThe term career pathways has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).; 
 (7)by inserting after paragraph (10) (as so redesignated by paragraph (2)) the following:  (11)CTE concentratorThe term CTE concentrator means—
 (A)at the secondary school level, a student served by an eligible recipient who has— (i)completed three or more career and technical education courses; or
 (ii)completed at least two courses in a single career and technical education program or program of study; or
 (B)at the postsecondary level, a student enrolled in an eligible recipient who has— (i)earned at least 12 cumulative credits within a career and technical education program or program of study; or
 (ii)completed such a program if the program encompasses fewer than 12 credits or the equivalent in total.
 (12)CTE ParticipantThe term CTE participant means an individual who completes not less than one course or earns not less than one credit in a career and technical education program or program of study of an eligible recipient.;
 (8)by inserting after paragraph (13) (as so redesignated by paragraph (2)) the following:  (14)Dual or concurrent enrollmentThe term dual or concurrent enrollment has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (15)Early college high schoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).;
 (9)by inserting after paragraph (17) (as so redesignated by paragraph (2)) the following:  (18)Eligible entityThe term eligible entity means a consortium that—
 (A)shall include at least two of the following: (i)a local educational agency;
 (ii)an educational service agency; (iii)an eligible institution;
 (iv)an area career and technical education school; (v)a State educational agency; or
 (vi)the Bureau of Indian Education; (B)may include a regional, State, or local public or private organization, including a community-based organization, one or more employers, or a qualified intermediary; and
 (C)is led by an entity or partnership of entities described in subparagraph (A).; (10)by amending paragraph (19) (as so redesignated by paragraph (2)) to read as follows:
				
 (19)Eligible institutionThe term eligible institution means— (A)a consortium of two or more of the entities described in subparagraphs (B) through (F);
 (B)a public or nonprofit private institution of higher education that offers and will use funds provided under this title in support of career and technical education courses that lead to technical skill proficiency, an industry-recognized credential, a certificate, or an associate degree;
 (C)a local educational agency providing education at the postsecondary level; (D)an area career and technical education school providing education at the postsecondary level;
 (E)a postsecondary educational institution controlled by the Bureau of Indian Affairs or operated by or on behalf of any Indian tribe that is eligible to contract with the Secretary of the Interior for the administration of programs under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) or the Act of April 16, 1934 (25 U.S.C. 452 et seq.); or
 (F)an educational service agency.; (11)by amending paragraph (20) (as so redesignated by paragraph (2)) to read as follows:
				
 (20)Eligible recipientThe term eligible recipient means— (A)an eligible institution or consortium of eligible institutions eligible to receive assistance under section 132; or
 (B)a local educational agency (including a public charter school that operates as a local educational agency), an area career and technical education school, an educational service agency, or a consortium of such entities, eligible to receive assistance under section 131.;
 (12)by adding after paragraph (20) (as so redesignated by paragraph (2)) the following:  (21)English learnerThe term English learner means—
 (A)a secondary school student who is an English learner, as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); or
 (B)an adult or an out-of-school youth who has limited ability in speaking, reading, writing, or understanding the English language and—
 (i)whose native language is a language other than English; or (ii)who lives in a family environment in which a language other than English is the dominant language.
 (22)Evidence-basedThe term evidence-based has the meaning given the term in section 8101(21)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(21)(A)).; 
 (13)by inserting after paragraph (23) (as so redesignated by paragraph (2)) the following:  (24)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).;
 (14)by inserting after paragraph (25) (as so redesignated by paragraph (2)) the following:  (26)Industry or sector partnershipThe term industry or sector partnership has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).;
 (15)by inserting after paragraph (28) (as so redesignated by paragraph (2)) the following:  (29)Local workforce development boardThe term local workforce development board means a local workforce development board established under section 107 of the Workforce Innovation and Opportunity Act.;
 (16)by inserting after paragraph (30) (as so redesignated by paragraph (2)) the following:  (31)Out-of-school youthThe term out-of-school youth has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).;
 (17)by inserting after paragraph (32) (as so redesignated by paragraph (2)) the following:  (33)ParaprofessionalThe term paraprofessional has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (34)Pay for success initiativeThe term pay for success initiative has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), except that such term does not include an initiative that—
 (A)reduces the special education or related services that a student would otherwise receive under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.); or
 (B)otherwise reduces the rights of a student or the obligations of an entity under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), or any other law.;
 (18)by inserting after paragraph (35) (as so redesignated by paragraph (2)) the following:  (36)Program of studyThe term program of study means a coordinated, nonduplicative sequence of secondary and postsecondary academic and technical content that—
 (A)incorporates challenging State academic standards, including those adopted by a State under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)), that—
 (i)address both academic and technical knowledge and skills, including employability skills; and (ii)are aligned with the needs of industries in the economy of the State, region, or local area;
 (B)progresses in specificity (beginning with all aspects of an industry or career cluster and leading to more occupational specific instruction);
 (C)has multiple entry and exit points that incorporate credentialing; and (D)culminates in the attainment of a recognized postsecondary credential.
 (37)Qualified intermediaryThe term qualified intermediary means a non-profit entity that demonstrates expertise to build, connect, sustain, and measure partnerships with entities such as employers, schools, community-based organizations, postsecondary institutions, social service organizations, economic development organizations, and workforce systems to broker services, resources, and supports to youth and the organizations and systems that are designed to serve youth, including—
 (A)connecting employers to classrooms; (B)assisting in the design and implementation of career and technical education programs and programs of study;
 (C)delivering professional development; (D)connecting students to internships and other work-based learning opportunities; and
 (E)developing personalized student supports. (38)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).;
 (19)in paragraph (41) (as so redesignated by paragraph (2))— (A)in subparagraph (B), by striking foster children and inserting youth who are in or have aged out of the foster care system;
 (B)in subparagraph (E), by striking and at the end; (C)in subparagraph (F), by striking individuals with limited English proficiency. and inserting English learners;; and
 (D)by adding at the end the following:  (G)homeless individuals described in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a); and
 (H)youth with a parent who— (i)is a member of the armed forces (as such term is defined in section 101(a)(4) of title 10, United States Code); and
 (ii)is on active duty (as such term is defined in section 101(d)(1) of such title).; (20)by inserting after paragraph (41) (as so redesignated by paragraph (2)) the following:
				
 (42)Specialized instructional support personnelThe term specialized instructional support personnel has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (43)Specialized instructional support servicesThe term specialized instructional support services has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).;
 (21)in paragraph (45) (as so redesignated by paragraph (2)) by inserting (including paraprofessionals and specialized instructional support personnel) after supportive personnel; and (22)by adding at the end the following:
				
 (48)Universal design for learningThe term universal design for learning has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (49)Work-based learningThe term work-based learning means sustained interactions with industry or community professionals in real workplace settings, to the extent practicable, or simulated environments at an educational institution that foster in-depth, first-hand engagement with the tasks required of a given career field, that are aligned to curriculum and instruction..
 8.Transition provisionsSection 4 (20 U.S.C. 2303) is amended— (1)by striking the Secretary determines to be appropriate and inserting are necessary;
 (2)by striking Carl D. Perkins Career and Technical Education Improvement Act of 2006 each place it appears and inserting Strengthening Career and Technical Education for the 21st Century Act; and (3)by striking 1998 and inserting 2006.
 9.ProhibitionsSection 8 (20 U.S.C. 2306a) is amended— (1)in subsection (a), by striking Federal Government to mandate, and all that follows through the end and inserting
				
 Federal Government—(1)to condition or incentivize the receipt of any grant, contract, or cooperative agreement, or the receipt of any priority or preference under such grant, contract, or cooperative agreement, upon a State, local educational agency, eligible agency, eligible recipient, eligible entity, or school’s adoption or implementation of specific instructional content, academic standards and assessments, curricula, or program of instruction (including any condition, priority, or preference to adopt the Common Core State Standards developed under the Common Core State Standards Initiative, any other academic standards common to a significant number of States, or any assessment, instructional content, or curriculum aligned to such standards);
 (2)through grants, contracts, or other cooperative agreements, to mandate, direct, or control a State, local educational agency, eligible agency, eligible recipient, eligible entity, or school’s specific instructional content, academic standards and assessments, curricula, or program of instruction (including any requirement, direction, or mandate to adopt the Common Core State Standards developed under the Common Core State Standards Initiative, any other academic standards common to a significant number of States, or any assessment, instructional content, or curriculum aligned to such standards); and
 (3)except as required under sections 112(b), 211(b), and 223— (A)to mandate, direct, or control the allocation of State or local resources; or
 (B)to mandate that a State or a political subdivision of a State spend any funds or incur any costs not paid for under this Act.; and
 (2)by striking subsection (d) and redesignating subsection (e) as subsection (d). 10.Authorization of appropriationsSection 9 (20 U.S.C. 2307) is amended to read as follows:
			
 9.Authorization of appropriationsThere are to be authorized to be appropriated to carry out this Act (other than sections 114 and 117)—
 (1)$1,133,002,074 for fiscal year 2017; (2)$1,148,618,465 for fiscal year 2018;
 (3)$1,164,450,099 for fiscal year 2019; (4)$1,180,499,945 for fiscal year 2020;
 (5)$1,196,771,008 for fiscal year 2021; and (6)$1,213,266,339 for fiscal year 2022..
		ICareer and technical education assistance to the States
			AAllotment and Allocation
 110.Reservations and State allotmentParagraph (5) of section 111(a) (20 U.S.C. 2321(a)) is amended— (1)in subparagraph (A), by striking No State and inserting For each of fiscal years 2017, 2018, and 2019, no State;
 (2)by redesignating subparagraph (B) as subparagraph (C); (3)by inserting after subparagraph (A), as amended by paragraph (1), the following:
						
 (B)Fiscal year 2020 and each succeeding fiscal yearFor fiscal year 2020 and each of the succeeding fiscal years, no State shall receive an allotment under this section for a fiscal year that is less than 90 percent of the allotment the State received under this section for the preceding fiscal year.; and
 (4)in subparagraph (C), as redesignated by paragraph (2), by striking subparagraph (A) and inserting subparagraph (A) or (B). 111.Within State allocationSection 112 (20 U.S.C. 2322) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking 10 percent and inserting 15 percent;
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)by striking 1 percent and inserting 2 percent; and (II)by striking State correctional institutions and institutions and inserting State correctional institutions, juvenile justice facilities, and educational institutions; and
 (ii)in subparagraph (B), by striking available for services and inserting available to assist eligible recipients in providing services; and (C)in paragraph (3)(B), by striking a local plan; and inserting local applications;; and
 (2)in subsection (c), by striking section 135 and all that follows through the end and inserting  section 135—(1)in— (A)rural areas;
 (B)areas with high percentages of CTE concentrators or CTE participants; and (C)areas with high numbers of CTE concentrators or CTE participants; and
 (2)in order to— (A)foster innovation through the identification and promotion of promising and proven career and technical education programs, practices, and strategies, which may include practices and strategies that prepare individuals for nontraditional fields; or
 (B)promote the development, implementation, and adoption of programs of study or career pathways aligned with State-identified in-demand occupations or industries..
 112.AccountabilitySection 113 (20 U.S.C. 2323) is amended— (1)in subsection (a), by striking comprised of the activities and inserting comprising the activities;
 (2)in subsection (b)— (A)in paragraph (1), by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B);
 (B)in paragraph (1)(B), as so redesignated, by striking , and State levels of performance described in paragraph (3)(B) for each additional indicator of performance; and
 (C)by striking paragraph (2) and inserting the following:  (2)Indicators of performance (A)Core indicators of performance for cte concentrators at the secondary levelEach eligible agency shall identify in the State plan core indicators of performance for CTE concentrators at the secondary level that are valid and reliable, and that include, at a minimum, measures of each of the following:
 (i)The percentage of CTE concentrators who graduate high school, as measured by— (I)the four-year adjusted cohort graduation rate (defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); and
 (II)at the State’s discretion, the extended-year adjusted cohort graduation rate defined in such section 8101 (20 U.S.C. 7801).
 (ii)CTE concentrator attainment of challenging State academic standards adopted by the State under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)), and measured by the academic assessments described in section 1111(b)(2) of such Act (20 U.S.C. 6311(b)(2)).
 (iii)The percentage of CTE concentrators who, in the second quarter following the program year after exiting from secondary education, are in postsecondary education or advanced training, military service, or unsubsidized employment.
 (iv)Not less than one indicator of career and technical education program quality that— (I)shall include, not less than one of the following—
 (aa)the percentage of CTE concentrators graduating from high school having attained recognized postsecondary credentials;
 (bb)the percentage of CTE concentrators graduating from high school having attained postsecondary credits in the relevant career and technical educational program or program of study earned through dual and concurrent enrollment or another credit transfer agreement; or
 (cc)the percentage of CTE concentrators graduating from high school having participated in work-based learning; and
 (II)may include any other measure of student success in career and technical education that is statewide, valid, and reliable.
 (v)The percentage of CTE concentrators in career and technical education programs and programs of study that lead to nontraditional fields.
 (B)Core indicators of performance for CTE concentrators at the postsecondary levelEach eligible agency shall identify in the State plan core indicators of performance for CTE concentrators at the postsecondary level that are valid and reliable, and that include, at a minimum, measures of each of the following:
 (i)The percentage of CTE concentrators, who, during the second quarter after program completion, are in education or training activities, advanced training, or unsubsidized employment.
 (ii)The median earnings of CTE concentrators in unsubsidized employment two quarters after program completion.
 (iii)The percentage of CTE concentrators who receive a recognized postsecondary credential during participation in or within 1 year of program completion.
 (iv)The percentage of CTE concentrators in career and technical education programs and programs of study that lead to nontraditional fields.
 (C)Alignment of performance indicatorsIn developing core indicators of performance under subparagraphs (A) and (B), an eligible agency shall, to the greatest extent possible, align the indicators so that substantially similar information gathered for other State and Federal programs, or for any other purpose, may be used to meet the requirements of this section.;
 (D)in paragraph (3)— (i)by amending subparagraph (A) to read as follows:
								
									(A)State adjusted levels of performance for core indicators of performance
 (i)In generalEach eligible agency, with input from eligible recipients, shall establish and identify in the State plan submitted under section 122, for the first 2 program years covered by the State plan, levels of performance for each of the core indicators of performance described in subparagraphs (A) and (B) of paragraph (2) for career and technical education activities authorized under this title. The levels of performance established under this subparagraph shall, at a minimum—
 (I)be expressed in a percentage or numerical form, so as to be objective, quantifiable, and measurable; and
 (II)be sufficiently ambitious to allow for meaningful evaluation of program quality. (ii)State adjusted levels of performance for subsequent yearsPrior to the third program year covered by the State plan, each eligible agency shall revise the State levels of performance for each of the core indicators of performance for the subsequent program years covered by the State plan, taking into account the extent to which such levels of performance promote meaningful program improvement on such indicators. The State adjusted levels of performance identified under this clause shall be considered to be the State adjusted levels of performance for the State for such years and shall be incorporated into the State plan.
 (iii)ReportingThe eligible agency shall, for each year described in clauses (i) and (iii), publicly report and widely disseminate the State levels of performance described in this subparagraph.
 (iv)RevisionsIf unanticipated circumstances arise in a State, the eligible agency may revise the State adjusted levels of performance required under this subparagraph, and submit such revised levels of performance with evidence supporting the revision and demonstrating public consultation, in a manner consistent with the process described in subsections (d) and (f) of section 122.; and
 (ii)by striking subparagraph (B) and inserting the following:  (B)Actual levels of performanceAt the end of each program year, the eligible agency shall determine actual levels of performance on each of the core indicators of performance and publicly report and widely disseminate the actual levels of performance described in this subparagraph.; and
 (E)in paragraph (4)— (i)in subparagraph (A)—
 (I)in clause (i)(I), by striking consistent with the State levels of performance established under paragraph (3), so as and inserting consistent with the form expressed in the State levels, so as; (II)by striking clause (i)(II) and inserting the following:
									
 (II)be sufficiently ambitious to allow for meaningful evaluation of program quality.; (III)in clause (iv)—
 (aa)by striking third and fifth program years and inserting third program year; and (bb)by striking corresponding before subsequent program years;
 (IV)in clause (v)— (aa)by striking and at the end of subclause (I);
 (bb)by redesignating subclause (II) as subclause (III); (cc)by inserting after subclause (I) the following:
										
 (II)local economic conditions;; (dd)in subclause (III), as so redesignated, by striking promote continuous improvement on the core indicators of performance by the eligible recipient. and inserting advance the eligible recipient’s accomplishments of the goals set forth in the local application; and; and
 (ee)by adding at the end the following:  (IV)the eligible recipient’s ability and capacity to collect and access valid, reliable, and cost effective data.; 
 (V)in clause (vi), by inserting or changes occur related to improvements in data or measurement approaches, after factors described in clause (v),; and (VI)by adding at the end the following:
									
 (vii)ReportingThe eligible recipient shall, for each year described in clauses (iii) and (iv), publicly report the local levels of performance described in this subparagraph.;
 (ii)by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B); and (iii)in clause (ii)(I) of subparagraph (B), as so redesignated—
 (I)by striking section 1111(h)(1)(C)(i) and inserting section 1111(h)(1)(C)(ii); and (II)by striking section 3(29) and inserting section 3(40); and
 (3)in subsection (c)— (A)in the heading, by inserting State before Report;
 (B)in paragraph (1)(B), by striking information on the levels of performance achieved by the State with respect to the additional indicators of performance, including the and inserting the; and
 (C)in paragraph (2)(A)— (i)by striking categories and inserting subgroups;
 (ii)by striking section 1111(h)(1)(C)(i) and inserting section 1111(h)(1)(C)(ii); and (iii)by striking section 3(29) and inserting section 3(40).
 113.National activitiesSection 114 (20 U.S.C. 2324) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by striking The Secretary shall the first place it appears and inserting The Secretary shall, in consultation with the Director of the Institute for Education Sciences,; and
 (ii)by inserting from eligible agencies under section 113(c) after pursuant to this title; and (B)by striking paragraph (3);
 (2)by amending subsection (b) to read as follows:  (b)Reasonable costThe Secretary shall take such action as may be necessary to secure at reasonable cost the information required by this title. To ensure reasonable cost, the Secretary, in consultation with the National Center for Education Statistics and the Office of Career, Technical, and Adult Education shall determine the methodology to be used and the frequency with which such information is to be collected.;
 (3)in subsection (c)— (A)in paragraph (1)—
 (i)by striking may and inserting shall; (ii)by striking , directly or through grants, contracts, or cooperative agreements, and inserting directly or through grants; and
 (iii)by striking and assessment; and (B)in paragraph (2)—
 (i)in subparagraph (B), by inserting , acting through the Director of the Institute for Education Sciences, after describe how the Secretary; and (ii)in subparagraph (C), by inserting , in consultation with the Director of the Institute for Education Sciences, after the Secretary;
 (4)in subsection (d)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)by inserting , acting through the Director of the Institute for Education Sciences, after The Secretary;
 (II)by inserting and the plan developed under subsection (c) after described in paragraph (2); and (III)by striking assessment each place such term appears and inserting evaluation; and
 (ii)in subparagraph (B)— (I)in clause (v), by striking ; and and inserting a semicolon;
 (II)in clause (vi), by striking the period at the end and inserting , which may include individuals with expertise in addressing inequities in access to, and in opportunities for academic and technical skill attainment; and; and
 (III)by adding at the end the following:  (vii)representatives of special populations.;
 (B)in paragraph (2)— (i)in the heading, by striking and assessment;
 (ii)in subparagraph (A)— (I)by inserting , acting through the Director of the Institute for Education Sciences, after the Secretary;
 (II)by striking an independent evaluation and assessment and inserting a series of research and evaluation initiatives for each year for which funds are appropriated to carry out this Act, which are aligned with the plan in subsection (c)(2),;
 (III)by striking Carl D. Perkins Career and Technical Education Improvement Act of 2006 and Strengthening Career and Technical Education for the 21st Century Act; (IV)by striking , contracts, and cooperative agreements that are and inserting to institutions of higher education or a consortia of one or more institutions of higher education and one or more private nonprofit organizations or agencies; and
 (V)by adding at the end the following: Such evaluation shall, whenever possible, use the most recent data available.; and (iii)by amending subparagraph (B) to read as follows:
								
 (B)ContentsThe evaluation required under subparagraph (A) shall include descriptions and evaluations of— (i)the extent and success of the integration of challenging State academic standards adopted under 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)) and career and technical education for students participating in career and technical education programs, including a review of the effect of such integration on the academic and technical proficiency achievement of such students (including the number of such students that receive a regular high school diploma, as such term is defined under section 8101 of the Elementary and Secondary Education Act of 1965 or a State-defined alternative diploma described in section 8101(25)(A)(ii)(I)(bb) of such Act (20 U.S.C. 7801(25)(A)(ii)(I)(bb)));
 (ii)the extent to which career and technical education programs and programs of study prepare students, including special populations, for subsequent employment in high-skill, high-wage occupations (including those in which mathematics and science, which may include computer science, skills are critical), or for participation in postsecondary education;
 (iii)employer involvement in, benefit from, and satisfaction with, career and technical education programs and programs of study and career and technical education students’ preparation for employment;
 (iv)efforts to expand access to career and technical education programs of study for all students; (v)innovative approaches to work-based learning programs that increase participation and alignment with employment in high-growth industries, including in rural and low-income areas;
 (vi)the impact of the amendments to this Act made under the Strengthening Career and Technical Education for the 21st Century Act, including comparisons, where appropriate, of— (I)the use of the comprehensive needs assessment under section 134(b);
 (II)the implementation of programs of study; and (III)coordination of planning and program delivery with other relevant laws, including the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) and the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.);
 (vii)changes in career and technical education program accountability as described in section 113 and any effects of such changes on program delivery and program quality; and
 (viii)changes in student enrollment patterns.; and (iv)in subparagraph (C)—
 (I)in clause (i)— (aa)by inserting , in consultation with the Director of the Institute for Education Sciences, after The Secretary;
 (bb)in subclause (I)— (AA)by striking assessment and inserting evaluation and summary of research activities carried out under this section; and
 (BB)by striking 2010 and inserting 2021; and (cc)in subclause (II)—
 (AA)by striking assessment and inserting evaluation and summary of research activities carried out under this section; and (BB)by striking 2011 and inserting 2023; and
 (II)by adding after clause (ii) the following:  (iii)DisseminationIn addition to submitting the reports required under clause (i), the Secretary shall disseminate the results of the evaluation widely and on a timely basis in order to increase the understanding among State and local officials and educators of the effectiveness of programs and activities supported under the Act and of the career and technical education programs that are most likely to produce positive educational and employment outcomes.; and
 (C)by striking paragraphs (3), (4), and (5) and inserting the following:  (3)Innovation (A)Grant programTo identify and support innovative strategies and activities to improve career and technical education and align workforce skills with labor market needs as part of the plan developed under subsection (c) and the requirements of this subsection, the Secretary may award grants to eligible entities to—
 (i)create, develop, implement, or take to scale evidence-based, field initiated innovations, including through a pay for success initiative to improve student outcomes in career and technical education; and
 (ii)rigorously evaluate such innovations. (B)Matching funds (i)Matching funds requiredExcept as provided under clause (ii), to receive a grant under this paragraph, an eligible entity shall, through cash or in-kind contributions, provide matching funds from public or private sources in an amount equal to at least 50 percent of the funds provided under such grant.
 (ii)ExceptionThe Secretary may waive the matching fund requirement under clause (i) if the eligible entity demonstrates exceptional circumstances.
 (C)ApplicationTo receive a grant under this paragraph, an eligible entity shall submit to the Secretary at such a time as the Secretary may require, an application that—
 (i)identifies and designates the agency, institution, or school responsible for the administration and supervision of the program assisted under this paragraph;
 (ii)identifies the source and amount of the matching funds required under subparagraph (B)(i); (iii)describes how the eligible entity will use the grant funds, including how such funds will directly benefit students, including special populations, served by the eligible entity;
 (iv)describes how the program assisted under this paragraph will be coordinated with the activities carried out under section 124 or 135;
 (v)describes how the program assisted under this paragraph aligns with the single plan described in subsection (c); and
 (vi)describes how the program assisted under this paragraph will be evaluated and how that evaluation may inform the report described in subsection (d)(2)(C).
 (D)PriorityIn awarding grants under this paragraph, the Secretary shall give priority to applications from eligible entities that will predominantly serve students from low-income families.
									(E)Geographic diversity
 (i)In generalIn awarding grants under this paragraph, the Secretary shall award no less than 25 percent of the total available funds for any fiscal year to eligible entities proposing to fund career and technical education activities that serve—
 (I)a local educational agency with an urban-centric district locale code of 32, 33, 41, 42, or 43, as determined by the Secretary;
 (II)an institution of higher education primarily serving the one or more areas served by such a local educational agency;
 (III)a consortium of such local educational agencies or such institutions of higher education; (IV)a partnership between—
 (aa)an educational service agency or a nonprofit organization; and (bb)such a local educational agency or such an institution of higher education; or
 (V)a partnership between— (aa)a grant recipient described in subclause (I) or (II); and
 (bb)a State educational agency. (ii)ExceptionNotwithstanding clause (i), the Secretary shall reduce the amount of funds made available under such clause if the Secretary does not receive a sufficient number of applications of sufficient quality.
 (F)Uses of fundsAn eligible entity that is awarded a grant under this paragraph shall use the grant funds, in a manner consistent with subparagraph (A)(i), to—
 (i)improve career and technical education outcomes of students served by eligible entities under this title;
 (ii)improve career and technical education teacher effectiveness; (iii)improve the transition of students from secondary education to postsecondary education or employment;
 (iv)improve the incorporation of comprehensive work-based learning into career and technical education; (v)increase the effective use of technology within career and technical education programs;
 (vi)support new models for integrating academic content and career and technical education content in such programs;
 (vii)support the development and enhancement of innovative delivery models for career and technical education;
 (viii)work with industry to design and implement courses or programs of study aligned to labor market needs in new or emerging fields;
 (ix)integrate science, technology, engineering, and mathematics fields, including computer science education, with career and technical education;
 (x)support innovative approaches to career and technical education by redesigning the high school experience for students, which may include evidence-based transitional support strategies for students who have not met postsecondary education eligibility requirements;
 (xi)improve CTE concentrator employment outcomes in nontraditional fields; or (xii)support the use of career and technical education programs and programs of study in a coordinated strategy to address identified employer needs and workforce shortages, such as shortages in the early childhood, elementary school, and secondary school education workforce.
 (G)EvaluationEach eligible entity receiving a grant under this paragraph shall provide for an independent evaluation of the activities carried out using such grant and submit to the Secretary an annual report that includes—
 (i)a description of how funds received under this paragraph were used; (ii)the performance of the eligible entity with respect to, at a minimum, the performance indicators described under section 113, as applicable, and disaggregated by—
 (I)subgroups of students described in section 1111(c)(2)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(2)(B));
 (II)special populations; and (III)as appropriate, each career and technical education program and program of study; and
 (iii)a quantitative analysis of the effectiveness of the project carried out under this paragraph.; and (5)by striking subsection (e) and inserting the following:
						
 (e)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section— (1)$7,523,285 for fiscal year 2017;
 (2)$7,626,980 for fiscal year 2018; (3)$7,732,104 for fiscal year 2019;
 (4)$7,838,677 for fiscal year 2020; (5)$7,946,719 for fiscal year 2021; and
 (6)$8,056,251 for fiscal year 2022.. 114.Assistance for the outlying areasSection 115 (20 U.S.C. 2325) is amended—
 (1)in subsection (a)(3), by striking subject to subsection (d) and inserting subject to subsection (b); (2)by striking subsections (b) and (c); and
 (3)by redesignating subsection (d) as subsection (b). 115.Tribally controlled postsecondary career and technical institutionsSection 117(i) (20 U.S.C. 2327(i)) is amended to read as follows:
					
 (i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$8,400,208 for fiscal year 2017;
 (2)$8,515,989 for fiscal year 2018; (3)$8,633,367 for fiscal year 2019;
 (4)$8,752,362 for fiscal year 2020; (5)$8,872,998 for fiscal year 2021; and
 (6)$8,995,296 for fiscal year 2022.. 116.Occupational and employment informationSection 118 (20 U.S.C. 2328) is repealed.
				BState provisions
 121.State planSection 122 (20 U.S.C. 2342) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by striking 6-year period and inserting 4-year period; and
 (ii)by striking Carl D. Perkins Career and Technical Education Improvement Act of 2006 and inserting Strengthening Career and Technical Education for the 21st Century Act; (B)in paragraph (2)(B), by striking 6-year period and inserting 4-year period; and
 (C)in paragraph (3), by striking (including charter school and all that follows through and community organizations) and inserting (including teachers, specialized instructional support personnel, paraprofessionals, school leaders, authorized public chartering agencies, and charter school leaders, consistent with State law, employers, labor organizations, parents, students, and community organizations); and
 (2)by amending subsections (b), (c), (d), and (e) to read as follows:  (b)Options for submission of state plan (1)Combined planThe eligible agency may submit a combined plan that meets the requirements of this section and the requirements of section 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3113), unless the eligible agency opts to submit a single plan under paragraph (2) and informs the Secretary of such decision.
 (2)Single planIf the eligible agency elects not to submit a combined plan as described in paragraph (1), such eligible agency shall submit a single State plan.
								(c)Plan development
 (1)In generalThe eligible agency shall— (A)develop the State plan in consultation with—
 (i)representatives of secondary and postsecondary career and technical education programs, including eligible recipients and representatives of 2-year Minority-Serving Institutions and Historically Black Colleges and Universities in States where such institutions are in existence, and charter school representatives in States where such schools are in existence, which shall include teachers, school leaders, specialized instructional support personnel (including guidance counselors), and paraprofessionals;
 (ii)interested community representatives, including parents and students; (iii)the State workforce development board described in section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111);
 (iv)representatives of special populations; (v)representatives of business and industry (including representatives of small business), which shall include representatives of industry and sector partnerships in the State, as appropriate, and representatives of labor organizations in the State;
 (vi)representatives of agencies serving out-of-school youth, homeless children and youth, and at-risk youth; and
 (vii)representatives of Indian tribes located in the State; and (B)consult the Governor of the State, and the heads of other State agencies with authority for career and technical education programs that are not the eligible agency, with respect to the development of the State plan.
 (2)Activities and proceduresThe eligible agency shall develop effective activities and procedures, including access to information needed to use such procedures, to allow the individuals and entities described in paragraph (1) to participate in State and local decisions that relate to development of the State plan.
 (d)Plan contentsThe State plan shall include— (1)a summary of State-supported workforce development activities (including education and training) in the State, including the degree to which the State’s career and technical education programs and programs of study are aligned with such activities;
 (2)the State’s strategic vision and set of goals for preparing an educated and skilled workforce (including special populations) and for meeting the skilled workforce needs of employers, including in-demand industry sectors and occupations as identified by the State, and how the State’s career and technical education programs will help to meet these goals;
 (3)a summary of the strategic planning elements of the unified State plan required under section 102(b)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112(b)(1)), including the elements related to system alignment under section 102(b)(2)(B) of such Act (29 U.S.C. 3112(b)(2)(B));
 (4)a description of the career and technical education programs or programs of study that will be supported, developed, or improved, including descriptions of—
 (A)the programs of study to be developed at the State level and made available for adoption by eligible recipients;
 (B)the process and criteria to be used for approving locally developed programs of study or career pathways, including how such programs address State workforce development and education needs; and
 (C)how the eligible agency will— (i)make information on approved programs of study and career pathways, including career exploration, work-based learning opportunities, guidance and advisement resources, available to students and parents;
 (ii)ensure nonduplication of eligible recipients’ development of programs of study and career pathways; (iii)determine alignment of eligible recipients’ programs of study to the State, regional or local economy, including in-demand fields and occupations identified by the State workforce development board as appropriate;
 (iv)provide equal access to activities assisted under this Act for special populations; (v)coordinate with the State workforce board to support the local development of career pathways and articulate processes by which career pathways will be developed by local workforce development boards;
 (vi)use State, regional, or local labor market data to align career and technical education with State labor market needs;
 (vii)support effective and meaningful collaboration between secondary schools, postsecondary institutions, and employers; and
 (viii)improve outcomes for CTE concentrators, including those who are members of special populations; (5)a description of the criteria and process for how the eligible agency will approve eligible recipients for funds under this Act, including how—
 (A)each eligible recipient will promote academic achievement; (B)each eligible recipient will promote skill attainment, including skill attainment that leads to a recognized postsecondary credential; and
 (C)each eligible recipient will ensure the local needs assessment under section 134 takes into consideration local economic and education needs, including where appropriate, in-demand industry sectors and occupations;
 (6)a description of how the eligible agency will support the recruitment and preparation of teachers, including special education teachers, faculty, administrators, specialized instructional support personnel, and paraprofessionals to provide career and technical education instruction, leadership, and support;
 (7)a description of how the eligible agency will use State leadership funding to meet the requirements of section 124(b);
 (8)a description of how funds received by the eligible agency through the allotment made under section 111 will be distributed—
 (A)among career and technical education at the secondary level, or career and technical education at the postsecondary and adult level, or both, including how such distribution will most effectively provide students with the skills needed to succeed in the workplace; and
 (B)among any consortia that may be formed among secondary schools and eligible institutions, and how funds will be distributed among the members of the consortia, including the rationale for such distribution and how it will most effectively provide students with the skills needed to succeed in the workplace;
 (9)a description of the procedure the eligible agency will adopt for determining State adjusted levels of performance described in section 113, which at a minimum shall include—
 (A)consultation with stakeholders identified in paragraph (1); (B)opportunities for the public to comment in person and in writing on the State adjusted levels of performance included in the State plan; and
 (C)submission of public comment on State adjusted levels of performance as part of the State plan; and (10)assurances that—
 (A)the eligible agency will comply with the requirements of this Act and the provisions of the State plan, including the provision of a financial audit of funds received under this Act, which may be included as part of an audit of other Federal or State programs;
 (B)none of the funds expended under this Act will be used to acquire equipment (including computer software) in any instance in which such acquisition results in a direct financial benefit to any organization representing the interests of the acquiring entity or the employees of the acquiring entity, or any affiliate of such an organization;
 (C)the eligible agency will use the funds to promote preparation for high-skill, high-wage, or in-demand occupations and nontraditional fields, as identified by the State;
 (D)the eligible agency will use the funds provided under this Act to implement career and technical education programs and programs of study for individuals in State correctional institutions, including juvenile justice facilities; and
 (E)the eligible agency will provide local educational agencies, area career and technical education schools, and eligible institutions in the State with technical assistance, including technical assistance on how to close gaps in student participation and performance in career and technical education programs.
									(e)Consultation
 (1)In generalThe eligible agency shall develop the portion of each State plan relating to the amount and uses of any funds proposed to be reserved for adult career and technical education, postsecondary career and technical education, and secondary career and technical education after consultation with the—
 (A)State agency responsible for supervision of community colleges, technical institutes, or other 2-year postsecondary institutions primarily engaged in providing postsecondary career and technical education;
 (B)the State agency responsible for secondary education; and (C)the State agency responsible for adult education.
 (2)Objections of State agenciesIf a State agency other than the eligible agency finds that a portion of the final State plan is objectionable, that objection shall be filed together with the State plan. The eligible agency shall respond to any objections of such State agency in the State plan submitted to the Secretary.
								(f)Plan approval
 (1)In generalThe Secretary shall approve a State plan, or a revision to an approved State plan, unless the Secretary determines that the State plan, or revision, respectively, does not meet the requirements of this Act.
 (2)DisapprovalThe Secretary shall— (A)have the authority to disapprove a State plan only if the Secretary—
 (i)determines how the State plan fails to meet the requirements of this Act; and (ii)immediately provides to the State, in writing, notice of such determination and the supporting information and rationale to substantiate such determination; and
 (B)not finally disapprove a State plan, except after making the determination and providing the information described in subparagraph (A) and giving the eligible agency notice and an opportunity for a hearing.
 (3)TimeframeA State plan shall be deemed approved by the Secretary if the Secretary has not responded to the eligible agency regarding the State plan within 90 days of the date the Secretary receives the State plan..
 122.Improvement plansSection 123 (20 U.S.C. 2343) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by striking percent of an agreed upon and inserting percent of the; and
 (ii)by striking appropriate agencies, and inserting appropriate State agencies,; (B)in paragraph (2)—
 (i)by inserting including after implementation of the improvement plan described in paragraph (1), after purposes of this Act,; and (ii)by striking Act and inserting subsection;
 (C)in paragraph (3)— (i)by amending subparagraph (A) to read as follows:
								
 (A)In generalIf the eligible agency fails to make any improvement in meeting any of the State adjusted levels of performance for any of the core indicators of performance identified under paragraph (1) during the first 2 years of implementation of the improvement plan required under paragraph (1), the eligible agency—
 (i)shall revise such improvement plan to address the reasons for such failure; and (ii)shall continue to implement such improvement plan until the eligible agency meets at least 90 percent of the State adjusted level of performance for the same core indicators of performance for which the plan is revised.; and
 (ii)in subparagraph (B), by striking sanction in and inserting requirements of; and (D)by striking paragraph (4);
 (2)in subsection (b)— (A)in paragraph (2), by striking the eligible agency, appropriate agencies, individuals, and organizations and inserting local stakeholders included in section 134(d)(1);
 (B)in paragraph (3), by striking shall work with the eligible recipient to implement improvement activities consistent with the requirements of this Act. and inserting shall provide technical assistance to assist the eligible recipient in meeting its responsibilities under section 134.;
 (C)in paragraph (4)— (i)by amending subparagraph (A) to read as follows:
								
 (A)In generalIf the eligible recipient fails to make any improvement in meeting any of the local adjusted levels of performance for any of the core indicators of performance identified under paragraph (2) during a number of years determined by the eligible agency, the eligible recipient—
 (i)shall revise the improvement plan described in paragraph (2) to address the reasons for such failure; and
 (ii)shall continue to implement such improvement plan until such recipient meets at least 90 percent of an agreed upon local adjusted level of performance for the same core indicators of performance for which the plan is revised.; and
 (ii)in subparagraph (B)— (I)in the matter preceding clause (i)—
 (aa)by striking In determining whether to impose sanctions under subparagraph (A), the and inserting The; and (bb)by striking waive imposing sanctions and inserting waive the requirements of subparagraph (A);
 (II)in clause (i), by striking or at the end; (III)in clause (ii), by striking the period at the end and inserting ; or; and
 (IV)by adding at the end the following:  (iii)in response to a public request from an eligible recipient consistent with clauses (i) and (ii).; and
 (D)by striking paragraph (5); and (3)by adding at the end the following:
						
 (c)Plan developmentExcept for consultation described in subsection (b)(2), the State and local improvement plans, and the elements of such plans, required under this section shall be developed solely by the eligible agency or the eligible recipient, respectively..
 123.State leadership activitiesSection 124 (20 U.S.C. 2344) is amended— (1)in subsection (a), by striking shall conduct State leadership activities. and inserting
						
 shall—(1)conduct State leadership activities directly; and (2)report on the effectiveness of such use of funds in achieving the goals described in section 122(d)(2) and the State adjusted levels of performance described in section 113(b)(3)(A).;
 (2)in subsection (b)— (A)by striking paragraphs (1) through (4) and inserting the following:
							
 (1)developing statewide programs of study, which may include standards, curriculum, and course development, and career exploration, guidance, and advisement activities and resources;
 (2)approving locally developed programs of study that meet the requirements established in section 122(d)(4)(B);
 (3)establishing statewide articulation agreements aligned to approved programs of study; (4)establishing statewide partnerships among local educational agencies, institutions of higher education, and employers, including small businesses, to develop and implement programs of study aligned to State and local economic and education needs, including as appropriate, in-demand industry sectors and occupations;; and
 (B)by striking paragraphs (6) through (9) and inserting the following:  (6)support services for individuals in State institutions, such as State correctional institutions, including juvenile justice facilities, and educational institutions that serve individuals with disabilities;
 (7)for faculty and teachers providing career and technical education instruction, support services, and specialized instructional support services, high-quality comprehensive professional development that is, to the extent practicable, grounded in evidence-based research (to the extent a State determines that such evidence is reasonably available) that identifies the most effective educator professional development process and is coordinated and aligned with other professional development activities carried out by the State (including under title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) and title II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.)), including programming that—
 (A)promotes the integration of the challenging State academic standards adopted by the State under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)) and relevant technical knowledge and skills;
 (B)prepares career and technical education teachers, specialized instructional support personnel, and paraprofessionals to provide appropriate accommodations for students who are members of special populations, including through the use of principles of universal design for learning; and
 (C)increases understanding of industry standards, as appropriate, for faculty providing career and technical education instruction; and
 (8)technical assistance for eligible recipients.; and (3)in subsection (c), by striking paragraphs (1) through (17) and inserting the following:
						
 (1)awarding incentive grants to eligible recipients— (A)for exemplary performance in carrying out programs under this Act, which awards shall be based on—
 (i)eligible recipients exceeding the local adjusted level of performance established under section 113(b)(4)(A) in a manner that reflects sustained or significant improvement;
 (ii)eligible recipients effectively developing connections between secondary education and postsecondary education and training;
 (iii)the integration of academic and technical standards; (iv)eligible recipients’ progress in closing achievement gaps among subpopulations who participate in programs of study; or
 (v)other factors relating to the performance of eligible recipients under this Act as the eligible agency determines are appropriate; or
 (B)if an eligible recipient elects to use funds as permitted under section 135(c); (2)providing support for the adoption and integration of recognized postsecondary credentials or for consultation and coordination with other State agencies for the identification, consolidation, or elimination of licenses or certifications which pose an unnecessary barrier to entry for aspiring workers and provide limited consumer protection;
 (3)the creation, implementation, and support of pay-for-success initiatives leading to recognized postsecondary credentials;
 (4)support for career and technical education programs for adults and out-of-school youth concurrent with their completion of their secondary school education in a school or other educational setting;
 (5)the creation, evaluation, and support of competency-based curricula; (6)support for the development, implementation, and expansion of programs of study or career pathways in areas declared to be in a state of emergency under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191);
 (7)providing support for dual or concurrent enrollment programs, such as early college high schools; (8)improvement of career guidance and academic counseling programs that assist students in making informed academic and career and technical education decisions, including academic and financial aid counseling;
 (9)support for the integration of employability skills into career and technical education programs and programs of study;
 (10)support for programs and activities that increase access, student engagement, and success in science, technology, engineering, and mathematics fields (including computer science), particularly for students who are members of groups underrepresented in such subject fields, such as female students, minority students, and students who are members of special populations;
 (11)support for career and technical student organizations, especially with respect to efforts to increase the participation of students who are members of special populations;
 (12)support for establishing and expanding work-based learning opportunities; (13)support for preparing, retaining, and training of career and technical education teachers, faculty, specialized instructional support personnel, and paraprofessionals, such as preservice, professional development, and leadership development programs;
 (14)integrating and aligning programs of study and career pathways; (15)supporting the use of career and technical education programs and programs of study aligned with State, regional, or local in-demand industry sectors or occupations identified by State or local workforce development boards;
 (16)making all forms of instructional content widely available, which may include use of open educational resources;
 (17)support for the integration of arts and design skills, when appropriate, into career and technical education programs and programs of study; and
 (18)support for accelerated learning programs (described in section 4104(b)(3)(A)(i)(IV) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7114(b)(3)(A)(i)(IV)) when any such program is part of a program of study..
					CLocal provisions
 131.Local application for career and technical education programsSection 134 (20 U.S.C. 2354) is amended— (1)in the section heading by striking Local Plan and inserting Local application;
 (2)in subsection (a)— (A)in the heading, by striking Local Plan and inserting Local Application;
 (B)by striking submit a local plan and inserting submit a local application; and (C)by striking Such local plan and inserting Such local application; and
 (3)by striking subsection (b) and inserting the following:  (b)ContentsThe eligible agency shall determine the requirements for local applications, except that each local application shall contain—
 (1)a description of the results of the comprehensive needs assessment conducted under subsection (c); (2)information on the programs of study approved by a State under section 124(b)(2) supported by the eligible recipient with funds under this part, including—
 (A)how the results of the comprehensive needs assessment described in subsection (c) informed the selection of the specific career and technical education programs and activities selected to be funded; and
 (B)a description of any new programs of study the eligible recipient will develop and submit to the State for approval;
 (3)a description of how the eligible recipient will provide— (A)career exploration and career development coursework, activities, or services;
 (B)career information; and (C)an organized system of career guidance and academic counseling to students before enrolling and while participating in a career and technical education program; and
 (4)a description of how the eligible recipient will— (A)provide activities to prepare special populations for high-skill, high-wage, or in-demand occupations that will lead to self-sufficiency; and
 (B)prepare CTE participants for nontraditional fields. (c)Comprehensive needs assessment (1)In generalTo be eligible to receive financial assistance under this part, an eligible recipient shall—
 (A)conduct a comprehensive local needs assessment related to career and technical education; and (B)not less than once every 2 years, update such comprehensive local needs assessment.
 (2)RequirementsThe comprehensive local needs assessment described under paragraph (1) shall include— (A)an evaluation of the performance of the students served by the eligible recipient with respect to State and local adjusted levels of performance established pursuant to section 113, including an evaluation of performance for special populations;
 (B)a description of how career and technical education programs offered by the eligible recipient are— (i)sufficient in size, scope, and quality to meet the needs of all students served by the eligible recipient; and
										(ii)
 (I)aligned to State, regional, or local in-demand industry sectors or occupations identified by the State or local workforce development board, including career pathways, where appropriate; or
 (II)designed to meet local education or economic needs not identified by State or local workforce development boards;
 (C)an evaluation of progress toward the implementation of career and technical education programs and programs of study;
 (D)an evaluation of strategies needed to overcome barriers that result in lowering rates of access to, or lowering success in, career and technical education programs for special populations, which may include strategies to establish or utilize existing flexible learning and manufacturing facilities, such as makerspaces;
 (E)a description of how the eligible recipient will improve recruitment, retention, and training of career and technical education teachers, faculty, specialized instructional support personnel, paraprofessionals, and career, academic, and guidance counselors, including individuals in groups underrepresented in such professions; and
 (F)a description of how the eligible recipient will support the transition to teaching from business and industry.
 (d)ConsultationIn conducting the comprehensive needs assessment under subsection (c), an eligible recipient shall involve a diverse body of stakeholders, including, at a minimum—
 (1)representatives of career and technical education programs in a local educational agency or educational service agency, including teachers and administrators;
 (2)representatives of career and technical education programs at postsecondary educational institutions, including faculty and administrators;
 (3)representatives of State or local workforce development boards and a range of local or regional businesses or industries;
 (4)parents and students; (5)representatives of special populations; and
 (6)representatives of local agencies serving out-of-school youth, homeless children and youth, and at-risk youth (as defined in section 1432 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6472)).
 (e)Continued consultationAn eligible recipient receiving financial assistance under this part shall consult with the entities described in subsection (d) on an ongoing basis to—
 (1)provide input on annual updates to the comprehensive needs assessment required under subsection (c);
 (2)ensure programs of study are— (A)responsive to community employment needs;
 (B)aligned with employment priorities in the State, regional, or local economy identified by employers and the entities described in subsection (d), which may include in-demand industry sectors or occupations identified by the local workforce development board;
 (C)informed by labor market information, including information provided under section 15(e)(2)(C) of the Wagner-Peyser Act (29 U.S.C. 491–2(e)(2)(C));
 (D)designed to meet current, intermediate, or long-term labor market projections; and (E)allow employer input, including input from industry or sector partnerships in the local area, where applicable, into the development and implementation of programs of study to ensure programs align with skills required by local employment opportunities, including activities such as the identification of relevant standards, curriculum, industry-recognized credentials, and current technology and equipment;
 (3)identify and encourage opportunities for work-based learning; and (4)ensure funding under this part is used in a coordinated manner with other local resources..
 132.Local uses of fundsSection 135 (20 U.S.C. 2355) is amended to read as follows:  135.Local uses of funds (a)General authorityEach eligible recipient that receives funds under this part shall use such funds to develop, coordinate, implement, or improve career and technical education programs to meet the needs identified in the comprehensive needs assessment described in section 134(c).
 (b)Requirements for uses of fundsFunds made available to eligible recipients under this part shall be used to support career and technical education programs that are of sufficient size, scope, and quality to be effective and—
 (1)provide career exploration and career development activities through an organized, systematic framework designed to aid students, before enrolling and while participating in a career and technical education program, in making informed plans and decisions about future education and career opportunities and programs of study, which may include—
 (A)introductory courses or activities focused on career exploration and career awareness; (B)readily available career and labor market information, including information on—
 (i)occupational supply and demand; (ii)educational requirements;
 (iii)other information on careers aligned to State or local economic priorities; and (iv)employment sectors;
 (C)programs and activities related to the development of student graduation and career plans; (D)career guidance and academic counselors that provide information on postsecondary education and career options; or
 (E)any other activity that advances knowledge of career opportunities and assists students in making informed decisions about future education and employment goals;
 (2)provide professional development for teachers, principals, school leaders, administrators, faculty, and career and guidance counselors with respect to content and pedagogy that—
 (A)supports individualized academic and career and technical education instructional approaches, including the integration of academic and career and technical education standards and curriculum;
 (B)ensures labor market information is used to inform the programs, guidance, and advisement offered to students;
 (C)provides educators with opportunities to advance knowledge, skills, and understanding of all aspects of an industry, including the latest workplace equipment, technologies, standards, and credentials;
 (D)supports administrators in managing career and technical education programs in the schools, institutions, or local educational agencies of such administrators;
 (E)supports the implementation of strategies to improve student achievement and close gaps in student participation and performance in career and technical education programs; and
 (F)provides educators with opportunities to advance knowledge, skills, and understanding in pedagogical practices, including, to the extent the eligible recipient determines that such evidence is reasonably available, evidence-based pedagogical practices;
 (3)provide career and technical education students, including special populations, with the skills necessary to pursue high-skill, high-wage occupations;
 (4)support integration of academic skills into career and technical education programs and programs of study to support CTE participants at the secondary school level in meeting the challenging State academic standards adopted under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)) by the State in which the eligible recipient is located;
 (5)plan and carry out elements that support the implementation of career and technical education programs and programs of study and student achievement of the local adjusted levels of performance established under section 113, which may include—
 (A)curriculum aligned with the requirements for a program of study; (B)sustainable relationships among education, business and industry, and other community stakeholders, including industry or sector partnerships in the local area, where applicable, that are designed to facilitate the process of continuously updating and aligning programs of study with skills in demand in the State, regional, or local economy;
 (C)dual or concurrent enrollment programs, including early college high schools, and the development or implementation of articulation agreements;
 (D)appropriate equipment, technology, and instructional materials (including support for library resources) aligned with business and industry needs, including machinery, testing equipment, tools, implements, hardware and software, and other new and emerging instructional materials;
 (E)a continuum of work-based learning opportunities; (F)industry-recognized certification exams or other assessments leading toward industry-recognized postsecondary credentials;
 (G)efforts to recruit and retain career and technical education program administrators and educators; (H)where applicable, coordination with other education and workforce development programs and initiatives, including career pathways and sector partnerships developed under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) and other Federal laws and initiatives that provide students with transition-related services, including the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);
 (I)expanding opportunities for students to participate in distance career and technical education and blended-learning programs;
 (J)expanding opportunities for students to participate in competency-based education programs; (K)improving career guidance and academic counseling programs that assist students in making informed academic and career and technical education decisions, including academic and financial aid counseling;
 (L)supporting the integration of employability skills into career and technical education programs and programs of study;
 (M)supporting programs and activities that increase access, student engagement, and success in science, technology, engineering, and mathematics fields (including computer science) for students who are members of groups underrepresented in such subject fields;
 (N)providing career and technical education, in a school or other educational setting, for adults or a school-aged individual who has dropped out of a secondary school to complete secondary school education or upgrade technical skills;
 (O)career and technical student organizations, including student preparation for and participation in technical skills competitions aligned with career and technical education program standards and curriculum;
 (P)making all forms of instructional content widely available, which may include use of open educational resources;
 (Q)supporting the integration of arts and design skills, when appropriate, into career and technical education programs and programs of study;
 (R)where appropriate, expanding opportunities for CTE concentrators to participate in accelerated learning programs (described in section 4104(b)(3)(A)(i)(IV) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7114(b)(3)(A)(i)(IV)) as part of a program of study; and
 (S)other activities to improve career and technical education programs; and (6)develop and implement evaluations of the activities carried out with funds under this part, including evaluations necessary to complete the comprehensive needs assessment required under section 134(c) and the local report required under section 113(b)(4)(C).
 (c)Pooling fundsAn eligible recipient may pool a portion of funds received under this Act with a portion of funds received under this Act available to not less than one other eligible recipient to support implementation of programs of study through the activities described in subsection (b)(2).
 (d)Administrative costsEach eligible recipient receiving funds under this part shall not use more than 5 percent of such funds for costs associated with the administration of activities under this section..
				IIGeneral provisions
 201.Federal and State administrative provisionsThe Act (20 U.S.C. 2301 et seq.) is amended— (1)in section 311(b)—
 (A)in paragraph (1)— (i)by amending subparagraph (A) to read as follows:
							
 (A)In generalExcept as provided in subparagraph (B), (C), or (D), in order for a State to receive its full allotment of funds under this Act for any fiscal year, the Secretary must find that the State’s fiscal effort per student, or the aggregate expenditures of such State, with respect to career and technical education for the preceding fiscal year was not less than the fiscal effort per student, or the aggregate expenditures of such State, for the second preceding fiscal year.;
 (ii)in subparagraph (B), by striking shall exclude capital expenditures, special 1-time project costs, and the cost of pilot programs. and inserting shall, at the request of the State, exclude competitive or incentive-based programs established by the State, capital expenditures, special one-time project costs, and the cost of pilot programs.; and
 (iii)by adding after subparagraph (C), the following new subparagraph:  (D)Establishing the State baseline (i)In generalFor purposes of subparagraph (A), the State may—
 (I)continue to use the State’s fiscal effort per student, or aggregate expenditures of such State, with respect to career and technical education, as was in effect on the day before the date of enactment of the Strengthening Career and Technical Education for the 21st Century Act; or
 (II)establish a new level of fiscal effort per student, or aggregate expenditures of such State, with respect to career and technical education.
 (ii)AmountThe amount of the new level described in clause (i)(II) shall be the State’s fiscal effort per student, or aggregate expenditures of such State, with respect to career and technical education, for the first full fiscal year following the enactment of such Act.; and
 (B)by striking paragraph (2) and inserting the following:  (2)Failure to meetThe Secretary shall reduce the amount of a State’s allotment of funds under this Act for any fiscal year in the exact proportion by which the State fails to meet the requirement of paragraph (1) by falling below the State’s fiscal effort per student or the State’s aggregate expenditures (using the measure most favorable to the State), if the State failed to meet such requirement (as determined using the measure most favorable to the State) for 1 or more of the 5 immediately preceding fiscal years.
 (3)WaiverThe Secretary may waive paragraph (2) due to exceptional or uncontrollable circumstances affecting the ability of the State to meet the requirement of paragraph (1).;
 (2)in section 317(b)(1)— (A)by striking may, upon written request, use funds made available under this Act to and inserting may use funds made available under this Act to; and
 (B)by striking who reside in the geographical area served by and inserting located in or near the geographical area served by; (3)by striking title II and redesignating title III as title II;
 (4)by redesignating sections 311 through 318 as sections 211 through 218, respectively; (5)by redesignating sections 321 through 324 as sections 221 through 224, respectively; and
 (6)by inserting after section 218 (as so redesignated) the following:  219.Study on programs of study aligned to high-skill, high-wage occupations (a)Scope of studyThe Comptroller General of the United States shall conduct a study to evaluate—
 (1)the strategies, components, policies, and practices used by eligible agencies or eligible recipients receiving funding under this Act to successfully assist—
 (A)all students in pursuing and completing programs of study aligned to high-skill, high-wage occupations; and
 (B)any specific subgroup of students identified in section 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(ii)) in pursuing and completing programs of study aligned to high-skill, high-wage occupations in fields in which such subgroup is underrepresented; and
 (2)any challenges associated with replication of such strategies, components, policies, and practices. (b)ConsultationIn carrying out the study conducted under subsection (a), the Comptroller General of the United States shall consult with a geographically diverse (including urban, suburban, and rural) representation of—
 (1)students and parents; (2)eligible agencies and eligible recipients;
 (3)teachers, faculty, specialized instructional support personnel, and paraprofessionals, including those with expertise in preparing CTE students for nontraditional fields;
 (4)special populations; and (5)representatives of business and industry.
 (c)SubmissionUpon completion, the Comptroller General of the United States shall submit the study conducted under subsection (a) to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate..
				IIIAmendments to the Wagner-Peyser Act
 301.State responsibilitiesSection 15(e)(2) of the Wagner-Peyser Act (29 U.S.C. 49l–2(e)(2)) is amended— (1)by striking subparagraph (B) and inserting the following:
					
 (B)consult with eligible agencies (defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)), State educational agencies, and local educational agencies concerning the provision of workforce and labor market information in order to—
 (i)meet the needs of secondary school and postsecondary school students who seek such information; and (ii)annually inform the development and implementation of programs of study defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302), and career pathways;;
 (2)in subparagraph (G), by striking and at the end; (3)in subparagraph (H), by striking the period at the end and inserting ; and; and
 (4)by inserting after subparagraph (H) the following new subparagraph:  (I)provide, on an annual and timely basis to each eligible agency (defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)), the data and information described in subparagraphs (A) and (B) of subsection (a)(1).. 
				
	Passed the House of Representatives September 13, 2016.Karen L. Haas,Clerk
